Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 06/30/2021. As directed by the amendment: no claims have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-18 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15-18  rejected under 35 U.S.C. 103 as being unpatentable over Batcheller et al (US 5,032,705) in view of Yoshimoto et al (20120049586 A1).
Regarding claim 1, Batcheller et al discloses a heating device (abstract, i.e. electrically heated garment), comprising a mat (26, i.e. a garment) having first 22b-1, 22b-2( fig. 6) and second 22c (fig. 6) resistors which are adapted to be supplied power independently of each other (abstract), the first and second resistors respectively forming a first loop and a second loop (see figure 6) between their two terminals 34a, 34b, 34c (fig. 6, i.e. connectors), the first and second loops being wholly or partly inscribed one inside the other (see figure 6).
Batcheller et al discloses all the limitations of claimed limitations as set forth above, except for the heating device for a motor vehicle seat. 
However, Yoshimoto et al teaches the heating device for a motor vehicle seat (7) (abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batcheller et al‘s reference, to include such vehicle seat as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing a vehicular seat equipped with a seat heater, which features improved rapid-heating property and improved energy saving (¶ 0013). Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 2, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein one of the first and second resistors (13, 14) extends in a serpentine 
With respect to claim 3, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein: the first resistor (13) extends in a serpentine manner on a first part of the mat (10b and/or (7b, i.e. seat part)), and the second resistor (14) extends in a serpentine manner on only a second part of the mat (10a and/or (7a, i.e. a backrest part)), the first and second parts of the mat overlapping, the second part of the mat being included in the first part of the mat (see figures 4-5). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such resistors arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 4, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the second part of the mat (10a and/or (7a, i.e. a backrest part)) is 
With respect to claim 5, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the second part of the mat is a middle section of the mat (see figure 7, i.e. considered center-of-buttocks contact area 16 and laterals-of-lumbar contact areas 17). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such mat arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 6, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the first resistor (13) extends in a serpentine manner on the first part of the mat (10b and/or (7b, i.e. seat part)), forming first meanders, and the second resistor (14) extends in a serpentine manner on the second part of the mat (10a and/or (7a, i.e. a backrest part)), forming second meanders, the first and second meanders 
With respect to claim 7, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the first and second meanders extend in parallel on the portion of the mat where the first and second parts of the mat overlap (i.e. the first and second warming heaters (13, 14) meandering parallel to each other as seen in figure 5). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such meanders arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 8, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further 
With respect to claim 9, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the second part of the mat (10a and/or (7a, i.e. a backrest part)) is a longitudinal end section of the mat (9). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such mat arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
claim 10, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the second part of the mat is a middle section of the mat (see figure 7, i.e. considered center-of-buttocks contact area 16 and laterals-of-lumbar contact areas 17). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such mat arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 11, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses wherein the first resistor (13) extend on the entire surface of the mat (see figure 5, i.e. including the seat and the backrest).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such resistors arrangement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 12, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further 
With respect to claim 15, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto further discloses at least one temperature sensor (5, i.e. a thermistor) for measuring the temperature of one of the resistors (13, 14). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such temperature measurement as set forth above, as suggested and taught by Yoshimoto, for the purpose of providing the user with appropriate temperature changes so as for the user to easily feel warm, which prevents the user from becoming insensitive to warmth due to constant temperature as before, thereby resulting in further improved comfort (¶ 0016).
With respect to claim 16, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Yoshimoto et al further discloses wherein the first resistor 1 (fig. 3, i.e. the first warming heater) and the second resistor 2 (fig. 3, i.e. the second warming heaters) are electrically in parallel (abstract; 
With respect to claim 17, Batcheller et al in view of Yoshimoto et al discloses the limitations of the claimed invention as set forth above of which Batcheller et al further discloses a control device 20 (fig. 1) configured to separately control the first (13) and second (14) resistors (abstract).
With respect to claim 18, Batcheller et al discloses the limitations of the claimed invention as set forth above in claim 1 (same features), except for a motor vehicle seat comprising a seating part, a backrest, and the mat of the heating device being arranged in the seating part or the backrest.  
However, Yoshimoto et al teaches a motor vehicle seat (¶ 0052) comprising a seating part 7b (fig. 4), a backrest 7a (fig. 4), and the mat (9) of the heating device (10) being arranged in the seating part 7b (fig. 4) or the backrest 7a (fig. 4). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Johnson, Sr.‘s reference, to include such features as set forth, as suggested and taught by Yoshimoto, for the purpose of providing a vehicular seat equipped with a seat heater, which features improved rapid-heating property and improved energy saving (¶ 0013).    
             
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batcheller et al (US 5,032,705) in view of Yoshimoto et al (20120049586 A1) as applied to claim 1 above, and further in view of Kamiyama (US 9,025,942 B2).
Regarding claim 13, Batcheller et al in view of Yoshimoto et al discloses all the limitations of the claimed invention as set forth above, except for a second mat, the second mat having a third resistor and a fourth resistor which can be supplied power independently of one another.
However, Kamiyama teaches a plurality of heating pads (13-16) with respective radiant heaters (11) having independent adjustable radiant energy amount for each section of the pads (col. 6, lines 21-29). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include heating energy control arrangements as set forth above, as suggested and taught by Kamiyama, for the purpose of improving warm comfort through supplemental heating according to the regions by using the radiant heating device (col. 27-29).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Batcheller et al (US 5,032,705) in view of Yoshimoto et al (20120049586 A1) as applied to claim 1 above, and further in view of Andrt (US 7,411,158 B2).
Regarding claim 14, Batcheller et al in view of Yoshimoto et al discloses all the limitations of the claimed invention as set forth above, except for wherein the first and second resistors have different resistance values.
.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the REMARKS that “Batcheller is not from the same field of endeavor as the claimed invention. The field of endeavor of Batcheller is electrically heated articles of clothing. The field of endeavor of the claimed invention is heating devices for motor vehicle seats (see paragraph [0001] and the preamble of the claims). These are clearly different fields of endeavor.”
In response to applicant's argument that Batcheller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner disagrees with the argument as set forth above. First of all, Batcheller is classified with similar classification (H05B3/342, i.e. an electric heating) as the instant invention (i.e. H05B3/34) with different main/sub groups of classifications.  Electric heating is applicable to many articles such mats, sheets, pads, cloths, textiles, fabrics, synthetic materials, gloves, blankets, vehicle seats, etc. A wide range of seats for use in vehicles, aircrafts, theaters, chairs, and so on is using some sort of article/textile materials with and/or without heating element(s) to cover the seat to provide comfort for the user.  In this case, Batcheller discloses a heating device (i.e. electrically heated garment), comprising a mat (26, i.e. a garment) having first 22b-1, 22b-2( fig. 6) and second 22c (fig. 6) resistors which are adapted to be supplied power independently of each other (abstract), the first and second resistors respectively forming a first loop and a second loop (see figure 6) between their two terminals 34a, 34b, 34c (fig. 6, i.e. connectors), the first and second loops being wholly or partly inscribed one inside the other (see figure 6). Yoshimoto teaches the heating device (10) for a motor vehicle seat (7) (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of references as set forth above, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Therefore, the combination of Batcheller in view of Yoshimoto fully meets all the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761